INDEMNIFICATION AGREEMENT

This Indemnification Agreement, dated as of [____________], is made by and
between Antares Pharma, Inc., a Delaware corporation (the “Company”), and
[________________] (the “Indemnitee”) an agent (as hereinafter defined) of the
Company.

 

R E C I T A L S

 

A.           The Company recognizes that competent and experienced persons are
sometimes reluctant to serve as directors or officers of corporations unless
they are protected by comprehensive liability insurance or indemnification, or
both, due to increased exposure to litigation costs and risks resulting from
their service to such corporations, and due to the fact that the exposure
frequently bears no reasonable relationship to the compensation of such
directors and officers;

B.           The statutes and judicial decisions regarding the duties of
directors and officers are often difficult to apply, ambiguous, or conflicting,
and therefore fail to provide such directors and officers with adequate,
reliable knowledge of legal risks to which they are exposed or information
regarding the proper course of action to take;

C.           The Company and the Indemnitee recognize that because plaintiffs
often seek damages in such large amounts and the costs of litigation may be
onerous (whether or not the case is meritorious), the defense and/or settlement
of such litigation is often beyond the personal resources of directors and
officers;

D.           The Company believes that it is unfair for its directors and
officers to assume the risk of personal judgments and other expenses which may
occur in cases in which the director or officer received no personal profit and
in cases where the director or officer was not culpable;

E.           The Company believes that the interests of the Company and its
stockholders would best be served by a combination of the Company’s liability
insurance and the indemnification by the Company of its directors and officers;

F.            In accordance with the provisions of Delaware General Corporation
Law, Section 145, the Company is required to indemnify the Indemnitee;

G.           The Company’s Board of Directors has determined that contractual
indemnification as set forth herein is not only reasonable and prudent but
necessary to promote the best interests of the Company and its stockholders;

H.           The Company desires and has requested the Indemnitee to serve or
continue to serve as a director or officer of the Company free from undue
concern for claims for damages arising out of or related to such services to the
Company; and

I.             The Indemnitee is willing to serve, or to continue to serve, the
Company, only on the condition that he is furnished the indemnity provided for
herein.

 

--------------------------------------------------------------------------------



A G R E E M E N T

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

1.

Definitions.

(a)          Agent. For purposes of this Agreement, “agent” of the Company means
any person who is or was a director, officer, manager, employee or other agent
of the Company or a subsidiary of the Company; or is or was serving at the
request of the Company or a subsidiary of the Company as a director, officer,
manager, employee or agent of another foreign or domestic corporation,
partnership, limited liability company, joint venture, trust or other
enterprise; or was a director, officer, manager, employee or agent of a foreign
or domestic corporation which was a predecessor corporation of the Company or a
subsidiary of the Company; or was a director, officer, manager, employee or
agent of another foreign or domestic corporation, partnership, limited liability
company, joint venture, trust or other enterprise at the request of, for the
convenience of, or to represent the interests of such predecessor corporation.

(b)          Expenses. For purposes of this Agreement, “expenses” means any and
all costs and expenses, including attorney’s fees, reasonably related to, or
incurred by the director in connection with a proceeding.

(c)          Liability. For the purpose of this Agreement, “Liability” means any
obligation to pay a judgment, settlement, penalty, fine or excise tax assessed
with respect to an employee benefit plan, or expenses incurred with respect to a
proceeding and includes obligations and expenses that have not yet been paid,
but that have been or may be incurred;

(d)          Proceedings. For the purpose of this Agreement, “proceeding” means
any threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative and whether formal or informal.

(e)          Subsidiary. For purposes of this Agreement, “subsidiary means any
foreign or domestic corporation, partnership, limited liability company, joint
venture, trust or other enterprise of which more than 50% of the outstanding
voting securities (or comparable interests) are owned directly or indirectly by
the Company, by the Company and one or more other subsidiaries, or by one or
more other subsidiaries.

(f)           Other Enterprise. For purposes of this Agreement, “other
enterprise” shall include employee benefit plans; references to “fines” shall
include any excise tax assessed with respect to any employee benefit plans;
references to “serving at the request of the Company” shall include any service
as a director, officer, manager, employee or agent of the Company which imposes
duties on, or involves services by, such director, officer, manager, employee or
agent with respect to an employee benefit plan, its participants, or
beneficiaries; if the Indemnitee acts in good faith and in a manner he
reasonably believes to be in the best interest of the participants and
beneficiaries of an employee benefit plan, he shall be deemed to have acted in a
manner “not opposed to the best interests of the Company” as referred to in this
Agreement.

 

- 2 -

 

--------------------------------------------------------------------------------



(g)          Company. “Company” shall include, in addition to the resulting
corporation, any constituent corporation (including any constituent of a
constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, managers, employees or agents, so that any person who is or
was a director, officer, manager, employee or agent of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, manager, employee or agent of another corporation,
partnership, limited liability company, joint venture, trust or other
enterprise, shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving corporation as he would
have with respect to such constituent corporation if its separate existence had
continued.

2.            Agreement to Serve. The Indemnitee agrees to serve and/or continue
to serve as an agent of the Company, at its will (or under separate agreement,
if such agreement now or hereafter exists), in the capacity Indemnitee currently
serves (or in such other positions which he agrees to assume) as an agent of the
Company, so long as he is duly appointed or elected and qualified in accordance
with the applicable provisions of the Bylaws of the Company, any subsidiary of
the Company, or any applicable other foreign or domestic corporation,
partnership, limited liability company, joint venture, trust or other
enterprise, or until such time as he tenders his resignation in writing;
provided, however, that nothing contained in this Agreement is intended to
create any right to continued employment by Indemnitee in any capacity.

3.            Indemnity of Indemnitee. The Company hereby agrees to hold
harmless and indemnify Indemnitee to the fullest extent permitted by law. In
furtherance of the foregoing indemnification, and without limiting the
generality thereof:

(a)          Indemnity in Third Party Proceedings. The Company shall indemnify
the Indemnitee if the Indemnitee is a party to or threatened to be made a party
to or otherwise involved in any proceeding (other than a proceeding by or in the
name of the Company to procure judgment in its favor) by reason of the fact that
the Indemnitee is or was an agent of the Company, or by reason of any act or
inaction by him in any such capacity, against any and all expenses and
liabilities of any type whatsoever (including, but not limited to, settlements,
judgments, fines and penalties), actually and reasonably incurred by him in
connection with the investigation, defense, settlement or appeal of such
proceeding, but only if the Indemnitee acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe his conduct was unlawful. The termination of any
proceeding by judgment, order of court, settlement, conviction or on plea of
nolo contedere, or its equivalent, shall not, of itself, create a presumption
that Indemnitee did not act in good faith in a manner which he reasonably
believed to be in the best interests of the Company, and with respect to any
criminal proceedings, that such person had reasonable cause to believe that his
conduct was unlawful.

(b)          Indemnity in Derivative Action. The Company shall indemnify the
Indemnitee if the Indemnitee is a party to or threatened to be made a party to
or otherwise involved in any proceeding by or in the name of the Company to
procure a judgment in its favor by reason of the fact that the Indemnitee is or
was an agent of the Company, or by reason of any act or inaction by him in any
such capacity, against all expenses actually and reasonably incurred

 

- 3 -

 

--------------------------------------------------------------------------------



by the Indemnitee in connection with the investigation, defense, settlement, or
appeal of such proceeding but only if the Indemnitee acted in good faith and in
a manner he reasonably believed to be in or not opposed to the best interests of
the Company, except that no indemnification under this subsection shall he made
in respect of any claim, issue or matter as to which the Indemnitee shall have
been finally adjudged to be liable to the Company by a court of competent
jurisdiction, unless and only to the extent that any court in which such
proceeding was brought or another court of competent jurisdiction shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, such person is fairly and reasonably
entitled to indemnity for such expenses as such court shall deem proper.

(c)          Indemnification of Expenses of Successful Party. Notwithstanding
any other provisions of this Agreement, to the extent that the Indemnitee has
been successful on the merits or otherwise in defense of any proceeding or in
defense of any claim, issue or matter therein, including the dismissal of an
action without prejudice, the Company shall indemnify the Indemnitee against all
expenses actually and reasonably incurred in connection with the investigation,
defense or appeal of such proceeding.

(d)          Partial Indemnification. If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of any expenses or liabilities of any type whatsoever (including, but
not limited to, judgments, fines or penalties), but is not entitled, however, to
indemnification for the total amount thereof, the Company shall nevertheless
indemnify the Indemnitee for the portion thereof to which the Indemnitee is
entitled, which shall be reasonably determined in good faith by the Company’s
Board of Directors.

4.            Advancement of Expenses. Subject to Sections 5 and 8 below, the
Company shall advance all expenses incurred by the Indemnitee in connection with
the investigation, defense, settlement or appeal of any proceeding to which the
Indemnitee is a party or is threatened to be made a party by reason of the fact
that the Indemnitee is or was an agent of the Company. Indemnitee hereby
undertakes to repay such amounts advanced only if, and to the extent that, it
shall ultimately be finally determined that the Indemnitee is not entitled to be
indemnified by the Company as authorized by this Agreement or otherwise. The
advances to be made hereunder shall be paid by the Company to or on behalf of
the Indemnitee promptly and in any event within thirty (30) days following
delivery of a written request therefore by the Indemnitee to the Company.

5.            Notice and Other Indemnification Procedures. Promptly after
receipt by the Indemnitee of notice of the commencement of or the threat of
commencement of any proceeding, the Indemnitee shall, if the Indemnitee believes
that indemnification with respect thereto may be sought from the Company under
this Agreement, notify the Company of the commencement or threat of commencement
thereof, provided that the failure to provide such notification shall not
diminish Indemnitee’s indemnification hereunder, except to the extent that the
Company can demonstrate that it was actually prejudiced as a result thereof. The
Company shall indemnify the Indemnitee against all expenses incurred in
connection with any hearing or proceeding under this Section 5 unless a court of
competent jurisdiction finds that each of the claims and/or defenses of the
Indemnitee in any such proceeding was frivolous or in bad faith.

 

- 4 -

 

--------------------------------------------------------------------------------



6.            Assumption of Defense. In the event the Company shall be obligated
to pay the expenses of any proceeding against or involving the Indemnitee, the
Company, if appropriate, shall be entitled to assume the defense of such
proceeding, with counsel reasonably acceptable to the Indemnitee, upon the
delivery to the Indemnitee of written notice of its election to do so. After
delivery of such notice, approval of such counsel by the Indemnitee, which shall
not be unreasonably withheld, and the retention of such counsel by the Company,
the Company will not be liable to the Indemnitee under this Agreement for any
fees of counsel subsequently incurred by the Indemnitee with respect to the same
proceeding, provided that: (i) the Indemnitee shall have the right to employ his
counsel in such proceeding at the Indemnitee’s expense; and (ii) if (a) the
employment of counsel by the Indemnitee has been previously authorized in
writing by the Company, (b) the Company shall have reasonably concluded that
there may be a conflict of interest between the Company and the Indemnitee in
the conduct of such defense, or (c) the Company shall not, in fact, have
employed counsel to assume the defense of such proceeding, the reasonable fees
and expenses of the Indemnitee’s counsel shall be at the expense of the Company.

7.            Insurance. The Company may, but is not obligated to, obtain
directors’ and officers’ liability insurance (“D&O Insurance”) as may be or
become available in reasonable amounts from established and reputable insurers
with respect to which the Indemnitee is named as an insured. Notwithstanding any
other provision of the Agreement, the Company shall not be obligated to
indemnify the Indemnitee for expenses, judgments, fines or penalties, which have
been paid directly to or on behalf of the Indemnitee by D&O Insurance. If the
Company has D&O Insurance in effect at the time the Company receives from the
Indemnitee any notice of the commencement of a proceeding, the Company shall
give notice of the commencement of such proceeding to the insurer in accordance
with the procedures set forth in the policy. The Company shall thereafter take
all necessary or desirable action to cause such insurers to pay, to or on behalf
of the Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policy.

8.            Exceptions. Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement:

(a)          Section 16 Violations. To indemnify Indemnitee on account of any
proceeding with respect to which final judgment is rendered against Indemnitee
for payment or an accounting of profits arising from the purchase or sale by
Indemnitee of securities in violation of Section 16(c) of the Securities
Exchange Act of 1934, as amended, or any similar provisions of any federal,
state or local statue.

(b)          Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to an action, suit or proceeding (or part thereof)
initiated by Indemnitee, except with respect to an action, suit or proceeding
brought to establish or enforce a right to indemnification (which shall be
governed by the provisions of Section 8(c) of this Agreement), unless such
action, suit or proceeding (or part thereof) was authorized or consented to by
the Board of Directors of Company.

(c)          Action for Indemnification. To indemnify Indemnitee for any
expenses incurred by Indemnitee with respect to any action, suit or proceeding
instituted by

 

- 5 -

 

--------------------------------------------------------------------------------



Indemnitee to enforce or interpret this Agreement, unless Indemnitee is
successful in establishing Indemnitee’s right to indemnification in such action,
suit or proceeding, in whole or in part, or unless and to the extent that the
court in such action, suit or proceeding shall determine that, despite
Indemnitee’s failure to establish their right to indemnification, Indemnitee is
entitled to indemnity for such expenses; provided, however, that nothing in this
Section 8(c) is intended to limit the Company’s obligation with respect to the
advancement of expenses to Indemnitee in connection with any such action, suit
or proceeding instituted by Indemnitee to enforce or interpret this Agreement,
as provided in Section 4 hereof.

(d)          Non-compete and Non-disclosure. To indemnify Indemnitee in
connection with proceedings or claims involving the enforcement of non-compete
and/or non-disclosure agreements or the non-compete and/or non-disclosure
provisions or employment, consulting or similar agreements the Indemnitee may be
a party to with the Company.

(e)          Amounts Otherwise Covered. To indemnify the Indemnitee under this
Agreement for any amounts indemnified by the Company other than pursuant to this
Agreement and amounts paid to or for the benefit of Indemnitee by D&O Insurance
pursuant to Section 7 hereof.

9.            Nonexclusivity. The provisions for indemnification and advancement
of expenses set forth in this Agreement shall not be deemed exclusive of, but
shall be in addition to and shall not be deemed to diminish or otherwise
restrict, any other rights which the Indemnitee may have under any provision of
law, the Company’s Certificate of Incorporation or Bylaws, in any court in which
a proceeding is brought, the vote of the Company’s stockholders or disinterested
directors, other agreements or otherwise, both as to action in his official
capacity and to action in another capacity while occupying his position as an
agent of the Company. To the extent applicable law or the Company’s Certificate
of Incorporation or Bylaws permit greater indemnification than as provided for
in this Agreement, the parties hereto agree that Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such law or provision of
Certificate of Incorporation or Bylaws, and this Agreement shall be deemed
amended without any further action by the Company or Indemnitee to grant such
greater benefits.

10.          Settlement. The Company shall not settle any proceeding in which
Indemnitee has been named without the Indemnitee’s written consent, which shall
not be unreasonably withheld. The Company shall have no obligation to indemnify
Indemnitee under this Agreement for amounts paid in settlement of any action,
suit or proceeding without the Company’s prior written consent, which shall not
be unreasonably withheld.

11.          Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of the Indemnitee, who shall execute all papers required and shall
do everything that may reasonably be necessary to secure such rights, including
the execution of such documents necessary to enable the Company effectively to
bring suit to enforce such rights. The Company shall pay or reimburse all
reasonable expenses incurred by Indemnitee in connection with such subrogation.

 

- 6 -

 

--------------------------------------------------------------------------------



12.          Interpretation of Agreement. It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to the Indemnitee to the fullest extent now or hereafter
permitted by law.

13.          Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever,
(i) the validity, legality and enforceability of the remaining provisions of the
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall not in any way be affected or impaired thereby,
and (iii) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, all portions of any paragraph of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
are not themselves invalid, illegal or unenforceable) shall be construed so as
to give effect to the intent manifested by the provision held invalid, illegal
or unenforceable and to give effect to Section 9 and Section 12 hereof. If this
Agreement or any portion thereof shall be invalidated on any ground by any court
of competent jurisdiction, then the Company shall nevertheless indemnify the
Indemnitee to the full extent permitted by any applicable portion of this
Agreement that shall not have been invalidated and to the full extent permitted
by applicable law.

14.          Modification and Waiver. No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions to this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

15.          Continuance of Rights, Successor and Assigns. The Indemnitee’s
rights hereunder shall continue after the Indemnitee has ceased acting as an
agent of the Company. The terms of this Agreement shall bind, and shall inure to
the benefit of, the successor and assigns of the parties hereto.

16.          Notice. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand and receipted for by the party addressee, (ii) if mailed by
certified or registered mail with postage prepaid, on the third business day
after the mailing date, or (iii) if transmitted electronically by a means by
which receipt thereof can be demonstrated. Addresses for notice to either party
are set out on the signature page hereof and may be subsequently modified by
written notice.

17.          Supersedes Prior Agreement. This Agreement supersedes any prior
indemnification agreement between Indemnitee and the Company or its
predecessors.

18.          Service of Process and Venue. For purposes of any claims or
proceeding to enforce this agreement, the Company and Indemnitee consent to the
jurisdiction and venue of

 

- 7 -

 

--------------------------------------------------------------------------------



any federal or state court of competent jurisdiction in the state of Delaware,
and waive and agree not to raise any defense that any such court is an
inconvenient forum or any similar claim.

19.          Governing Law. This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware. If a court of competent jurisdiction shall make a final
determination that the provisions of the law of any state other than Delaware
govern indemnification by the Company of its officers and directors, then the
indemnification provided under this Agreement shall in all instances be
enforceable to the fullest extent permitted under such law, notwithstanding any
provision of this Agreement to the contrary.

20.          Change in Law. Notwithstanding any other provision of this
Agreement, any modification to the Company’s Certificate of Incorporation or
Bylaws from or after the date of this Agreement shall not impair, impede or
limit the rights of the Indemnitee under this Agreement. In the event of any
change after the date of this Agreement to any applicable law, statute or rule
that expands the right of a Delaware corporation to indemnify a member of its
Board of Directors, or former director, or an officer, as applicable, such
changes shall be ipso facto within the purview of the Indemnitee’s rights and
the Company’s obligations under this Agreement. In the event of any change in
applicable law, statute or rule that narrows the right of the Delaware
corporation to indemnify a member of the Board of Directors or former director,
or an officer, as applicable, the rights and obligations of the parties
hereunder shall be modified only to the extent that such law, statute or rule
requires that any such modification be applied in a retroactive manner and only
to the extent that such retroactive application is, itself, not an unlawful ex
post facto modification of the Indemnitee’s rights.

21.          Contribution. The parties acknowledge and agree that, in the event
the Indemnitee is not entitled to indemnification from the Company pursuant to
terms of this Agreement, or otherwise, the Company shall contribute to any
Liability with respect to which the Indemnitee would otherwise have been
entitled to indemnification of this Agreement, in such proportion as is just and
equitable in the circumstances, taking into account, among other things,
contributions by other directors and officers of the Company or others pursuant
to indemnification agreements or otherwise.

22.          Employment Rights. Nothing in this Agreement is intended to create
in Indemnitee any right to employment or continued employment.

23.          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.

 

[Signatures follow on page 9.]

 

- 8 -

 

--------------------------------------------------------------------------------





The parties hereto have entered into this Indemnification Agreement effective as
of the date first above written.

 

ANTARES PHARMA, INC.

 

 

 

By:

                                                                      

 

Name:

Jack Stover

 

Title:

CEO and President

 

Address:

Princeton Crossroads Corporate Center

 

250 Phillips Boulevard, Suite 290

 

Ewing, NJ 08618

 

 

Indemnitee:

 

 

 

By:

                                                                      

 

Name:

[Insert name]

 

Adress:

                                                                      

 

 

                                                                      

 

 

                                                                      

 

                        

 

 

- 9 -

 

 